Exhibit 10.6

FORWARD PURCHASE AGREEMENT

This Forward Purchase Agreement (this “Agreement”) is entered into as of October
1, 2020, by and between Avanti Acquisition Corp., a Cayman Islands exempted
company (the “Company”), and the party listed as the purchaser on the signature
page hereof (the “Purchaser”).

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) registration statements on Form S-1 (the “Registration Statements”)
for its initial public offering (“IPO”) of units (the “Public Units”) at a price
of $10.00 per Public Unit, each comprised of one Class A ordinary share of the
Company, par value $0.0001 per share (the “Class A Share(s)” and the Class A
Shares included in the Public Units, the “Public Units”), and one-half of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share (the
“Warrant(s)”);

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, up to $100,000,000 of
units, at a price of $10.00 per unit, each unit comprised of one Class A
ordinary share, par value of $0.0001 per share (the “Forward Purchase Shares”);
and one-half of one warrant to purchase one Class A ordinary share at an
exercise price of $11.50, subject to adjustment (the “Forward Purchase Warrants”
and together with the Forward Purchase Shares, the “Forward Purchase
Securities”) on the terms and conditions set forth herein;

WHEREAS, proceeds from the IPO and the sale of the Private Placement Warrants in
an aggregate amount equal to the gross proceeds from the IPO will be deposited
into a trust account for the benefit of the holders of the Public Shares (the
“Trust Account”), as described in the Registration Statements; and

WHEREAS, the amounts available to the Company from the Trust Account (after
giving effect to any redemptions of Public Shares) and any other equity or debt
financing obtained by the Company in connection with the Business Combination
(the “Available Cash”), together with the proceeds from the sale of the Forward
Purchase Units, will be used to satisfy the cash requirements of the Business
Combination, including funding the purchase price and paying expenses and
retaining amounts specified in the definitive agreement for the Business
Combination (the “Definitive Agreement”) to be retained for use by the
post-Business Combination company for working capital or other purposes (the
“Cash Requirements”);

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1.    Sale and Purchase.

(a)    Forward Purchase Securities.

(i)    Subject to Section 1(a)(iii), the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, (1) up to a
maximum number of Forward Purchase Shares which is the quotient of
(x) $100,000,000, and (y) $10.00 (the “Number of Forward Purchase Shares”), plus
(2) the number of Forward Purchase Warrants which is the product of



--------------------------------------------------------------------------------

(x) the number of Forward Purchase Shares as determined by clause (1) and
(y) 1/2, the “Number of Forward Purchase Warrants”, for an aggregate purchase
price of $10.00 multiplied by the number of Forward Purchase Shares issued and
sold hereunder (the “FPS Purchase Price”). No fractional Forward Purchase
Warrants will be issued and, upon issuance, the Number of Forward Purchase
Warrants shall be rounded down to the nearest whole number of Warrants.

(ii)    Each Forward Purchase Warrant will have the same terms as the Company’s
private placement warrants purchased by the Purchaser in a private placement
occurring simultaneously with the closing of the IPO so long as these are held
by the Purchaser or its permitted assignees and transferees, and will be subject
to the terms and conditions of the Warrant Agreement to be entered into between
the Company and Continental Stock Transfer & Trust Company, as Warrant Agent, in
connection with the IPO (the “Warrant Agreement”). Each Forward Purchase Warrant
will entitle the holder thereof to purchase one Class A Share at a price of
$11.50 per share, subject to adjustment as described in the Warrant Agreement
and only whole Forward Purchase Warrants will be exercisable. The Forward
Purchase Warrants will become exercisable on the later of 30 days after the
Business Combination Closing and 12 months from the IPO Closing, and will expire
five years after the Business Combination Closing or earlier upon redemption or
the liquidation of the Company, as described in the Warrant Agreement.

(iii) The Company shall deliver written notice (the “Company Notice”) to the
Purchaser as early as practicable, and in any case five (5) Business Days prior
to the Company entering into a definitive agreement with respect to the
applicable Business Combination and at least eleven (11) Business Days before
the funding of the FPS Purchase Price, specifying the anticipated date of the
Business Combination Closing, the aggregate FPS Purchase Price and instructions
for wiring the FPS Purchase Price to the account of the Company. The FPS
Purchase Price shall be equal to the Company’s good faith estimate of that
number which, after payment of the aggregate FPS Purchase rice by the Purchaser,
will result in gross proceeds to the Company equal to the amount of funds
necessary for the Company to satisfy the Cash Requirements less the Available
Cash; provided, however, that such number shall in no event exceed $100,000,000;
and provided, further, that, notwithstanding the foregoing, the Purchaser shall
in any event have the option to purchase up to $100,000,000 of Forward Purchase
Securities.

(iv) Within five (5) Business Days after receipt of the Company Notice, the
Purchaser shall provide the Company with notice (the “Purchaser Notice”) of the
decision of its investment committee or board of directors as to the number of
Forward Purchase Units it wishes to purchase pursuant to this Agreement, if any,
which shall not exceed $100,000,000 of Forward Purchase Securities, which notice
shall constitute the binding obligation of the Purchaser to purchase such number
of Forward Purchase Securities, subject to the terms and conditions of this
Agreement.

(v) Two (2) Business Days before the anticipated date of the Business
Combination Closing specified by the Company, the Purchaser shall deliver the
FPS Purchase Price in cash via wire transfer to the account specified in such
written notice. If the Business Combination Closing does not occur within thirty
(30) days after the Purchaser delivers the FPS Purchase Price to the Company,
the Company shall automatically return to the Purchaser the FPS Purchase Price;
provided that the return of the FPS Purchase Price shall not terminate the
Agreement or otherwise relieve either party of any of its obligations hereunder.
The Purchaser agrees that it shall cooperate in good faith and use reasonable
best efforts to effect the funding of the FPS Purchase Price on such notice as
necessary to facilitate the consummation of the proposed Business Combination.
For the purposes of this Agreement, “Business Day” means any day, other than a
Saturday or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York.

(vi)    The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date as, and immediately prior to, the
Business Combination Closing (such date being referred to as the “Closing
Date”). At the FPS Closing, the Company will issue to the Purchaser the Forward
Purchase Securities.

(b)    Delivery of Forward Purchase Securities.

(i)    The Company shall register the Purchaser as the owner of the Forward
Purchase Securities purchased by the Purchaser hereunder in the register of
members of the Company, if applicable, and with the Company’s transfer agent by
book entry on or promptly after (but in no event more than two (2) Business Days
after) the date of the FPS Closing.

 

2



--------------------------------------------------------------------------------

(ii)    Each register and book entry for the Forward Purchase Securities
purchased by the Purchaser hereunder shall contain a notation, and each
certificate (if any) evidencing the Forward Purchase Securities shall be stamped
or otherwise imprinted with a legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS.”

(c)    Legend Removal. If the Forward Purchase Securities are eligible to be
sold without restriction under, and without the Company being in compliance with
the current public information requirements of, Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then at the Purchaser’s request,
the Company will, at its sole expense, cause the Company’s transfer agent to
remove the legend set forth in Section 1(b)(ii) hereof. In connection therewith,
if required by the Company’s transfer agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent, that authorize and direct the transfer agent to transfer
such Forward Purchase Securities without any such legend; provided, however,
that the Company will not be required to deliver any such opinion, authorization
or certificate or direction if it reasonably believes that removal of the legend
could reasonably be expected to result in or facilitate transfers of Forward
Purchase Securities in violation of applicable law.

(d)    Registration Rights. The Purchaser shall have registration rights in
accordance with the Registration and Shareholder Rights Agreement dated on or
about the date hereof and between, among others, the Company and the Purchaser
(the “Registration Rights”).

2.    Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to the Company as follows, as of the date hereof:

(a)    Organization and Power. The Purchaser is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation (if the concept of “good standing” is a recognized concept in such
jurisdiction) and has all requisite power and authority to carry on its business
as presently conducted and as proposed to be conducted.

(b)    Authorization. The Purchaser has full power and authority to enter into
this Agreement. This Agreement, when executed and delivered by the Purchaser,
will constitute the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance and
any other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

 

3



--------------------------------------------------------------------------------

(c)    Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

(d)    Compliance with Other Instruments. The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.

(e)    Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law. By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities. If the
Purchaser was formed for the specific purpose of acquiring the Forward Purchase
Securities, each of its equity owners is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

(f)    Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering and sale of the Forward Purchase Securities, as well
as the terms of the IPO, with the Company’s management.

(g)    Restricted Securities. The Purchaser understands that the offer and sale
of the Forward Purchase Securities to the Purchaser has not been, and will not
be, registered under the Securities Act, by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Forward Purchase Securities are “restricted securities” under
applicable U.S.

 

4



--------------------------------------------------------------------------------

federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Securities indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Securities, or any Class A Shares which the Forward Purchase
Securities may be converted into or exercised for, for resale, except pursuant
to the Registration Rights. The Purchaser further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the Forward Purchase Securities, and requirements
relating to the Company which are outside of the Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy. The Purchaser
acknowledges that the Company filed the Registration Statements for the IPO with
the SEC. The Purchaser understands that the offering of the Forward Purchase
Securities hereunder is not, and is not intended to be, part of the IPO, and
that the Purchaser will not be able to rely on the protection of Section 11 of
the Securities Act with respect to such offering of the Forward Purchase
Securities.

(h)    No Public Market. The Purchaser understands that no public market now
exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.

(i)    High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment.

(j)    Accredited Investor. The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act.

(k)    Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as
amended), the Purchaser hereby represents that it has satisfied itself as to the
full observance of the laws of its jurisdiction in connection with any
invitation to subscribe for the Forward Purchase Securities or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Forward Purchase Securities, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Forward Purchase Securities. The Purchaser’s
subscription and payment for and continued beneficial ownership of the Forward
Purchase Securities will not violate any applicable securities or other laws of
the Purchaser’s jurisdiction.

(l)    No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder, (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Securities.

(m)    Residence. The principal place of business of the Purchaser is the office
located at the address of the Purchaser set forth on the signature page hereof.

 

5



--------------------------------------------------------------------------------

(n)    Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

(o)    Adequacy of Financing. The Purchaser has, or will have, from and after
receipt of capital commitments not subject to opt-out rights (or for which the
party with such opt-out rights has agreed to fund in respect of this Agreement)
in an aggregate amount not less than the FPS Purchase Price, available to it
sufficient funds to satisfy its obligations under this Agreement.

(p)    Affiliation of Certain FINRA Members. The Purchaser is neither a person
associated nor affiliated with any underwriter of the IPO or, to its actual
knowledge, any other member of the Financial Industry Regulatory Authority
(“FINRA”) that is participating in the IPO.

(q)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and the offering, sale and purchase of the Forward Purchase
Securities, and the Purchaser Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Company in Section 3 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Purchaser Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by the Company, any person on behalf of the Company or any of the
Company’s affiliates (collectively, the “Company Parties”).

3.    Representations and Warranties of the Company. The Company represents and
warrants to the Purchaser as follows:

(a)    Incorporation and Corporate Power. The Company is an exempted company
duly incorporated and validly existing and in good standing under the laws of
the Cayman Islands and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted. The
Company has no subsidiaries.

(b)    Capitalization. The authorized share capital of the Company consists, as
of the date hereof, of:

(i)    500,000,000 Class A Shares, none of which are issued and outstanding;

(ii)    50,000,000 Class B ordinary shares of the Company, par value $0.0001 per
share (“Class B Shares”), 17,250,000 of which are issued and outstanding; and
all of the outstanding Class B ordinary shares of the Company have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable laws; and

 

6



--------------------------------------------------------------------------------

(iii)    5,000,000 preference shares, par value $0.0001 per share, none of which
are issued and outstanding.

(c)    Authorization. All corporate action required to be taken by the Company’s
Board of Directors and shareholders in order to authorize the Company to enter
into this Agreement, and to issue the Forward Purchase Securities at the FPS
Closing, and the securities issuable upon conversion or exercise of the Forward
Purchase Securities, has been taken or will be taken prior to the FPS Closing,
as applicable. All action on the part of the shareholders, directors and
officers of the Company necessary for the execution and delivery of this
Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the FPS Closing, and the issuance and delivery
of the Forward Purchase Securities and the securities issuable upon conversion
or exercise of the Forward Purchase Securities has been taken or will be taken
prior to the FPS Closing, as applicable. This Agreement, when executed and
delivered by the Company, shall constitute the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained in the Registration Rights may
be limited by applicable federal or state securities laws.

(d)    Valid Issuance of Forward Purchase Securities.

(i)    The Forward Purchase Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement
and registered in the register of members of the Company, and the securities
issuable upon conversion or exercise of the Forward Purchase Securities, when
issued in accordance with the terms of the Forward Purchase Securities and this
Agreement, and registered in the register of members of the Company, will be
validly issued, fully paid and nonassessable and free of all preemptive or
similar rights, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Securities
will be issued in compliance with all applicable federal and state securities
laws.

(ii)    No “bad actor” disqualifying event described in
Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Company Covered
Person (as defined below), except for a Disqualification Event as to which
Rule 506(d)(2)(ii)—(iv) or (d)(3), is applicable. “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any Person listed in the first paragraph
of Rule 506(d)(1).

(e)    Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with,

 

7



--------------------------------------------------------------------------------

any federal, state or local governmental authority is required on the part of
the Company in connection with the consummation of the transactions contemplated
by this Agreement, except for any filings pursuant to Regulation D of the
Securities Act, applicable state securities laws, and pursuant to the
Registration Rights.

(f)    Compliance with Other Instruments. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement by the Company will not result in any violation
or default (i) of any provisions of the Company’s memorandum and articles of
association, as they may be amended from time to time (the “Articles”) or its
other governing documents, (ii) of any instrument, judgment, order, writ or
decree to which the Company is a party or by which the Company is bound,
(iii) under any note, indenture or mortgage to which the Company is a party or
by which the Company is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which the Company is bound
or (v) of any provision of federal or state statute, rule or regulation
applicable to the Company, in each case (other than clause (i)) which would have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement.

(g)    Operations. As of the date hereof, the Company has not conducted, and
prior to the IPO Closing the Company will not conduct, any operations other than
organizational activities and activities in connection with the IPO and
offerings of the Forward Purchase Securities.

(h)    Foreign Corrupt Practices. Neither the Company, nor, to the knowledge of
the Company, any director, officer, agent, employee or other Person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

(i)    Compliance with Anti-Money Laundering Laws. The operations of the Company
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements and all applicable U.S. and non-U.S.
anti-money laundering laws, rules and regulations, including those of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the USA
Patriot Act of 2001 and the applicable money laundering statutes of all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

8



--------------------------------------------------------------------------------

(j)    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of the Company’s
officers or directors, whether of a civil or criminal nature or otherwise, in
their capacities as such.

(k)    No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including through a broker or finder, (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Securities.

(l)    No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, none of the Company Parties
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, the offering, sale and
purchase of the Forward Purchase Securities, the IPO or a potential Business
Combination, and the Company Parties disclaim any such representation or
warranty. Except for the specific representations and warranties expressly made
by the Purchaser in Section 2 of this Agreement and in any certificate or
agreement delivered pursuant hereto, the Company Parties specifically disclaim
that they are relying upon any other representations or warranties that may have
been made by any of the Purchaser Parties.

4.    Additional Agreements, Acknowledgements and Waivers of the Purchaser.

(a)    Trust Account.

(i)    The Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
shareholders upon the IPO Closing. The Purchaser, for itself and its affiliates,
hereby agrees that it has no right, title, interest or claim of any kind in or
to any monies held in the Trust Account, or any other asset of the Company as a
result of any liquidation of the Company, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Class A Shares issued
in the IPO (the “Public Shares”) held by it.

(ii)    The Purchaser hereby agrees that it shall have no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, the Purchaser may have in respect of
any Public Shares held by it. In the event the Purchaser has any Claim against
the Company under this Agreement, the Purchaser shall not pursue such Claim
against the Trust Account or against the property or any monies in the Trust
Account, except for redemption and liquidation rights, if any, the Purchaser may
have in respect of any Public Shares held by it.

(b)    No Short Sales. The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing. For purposes of this Section 4(b), “Short
Sales” shall include, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all types of direct and indirect
stock pledges

 

9



--------------------------------------------------------------------------------

(other than pledges in the ordinary course of business as part of prime
brokerage arrangements), forward sale contracts, options, puts, calls, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

5.    Additional Agreements of the Company.

(a)    No Material Non-Public Information. The Company agrees that no
information provided to the Purchaser in connection with this Agreement will,
upon the IPO Closing, constitute material non-public information of the Company.

(b)    NYSE Listing. The Company will use commercially reasonable efforts to
effect and maintain the listing of the Class A Shares on the NYSE (or another
national securities exchange).

(c)    No Amendments to the Articles. The amended and restated memorandum and
articles of association of the Company will be in substantially the same form of
Exhibit A hereto and will not be amended in any material respect prior to the
IPO Closing without the Purchaser’s prior written consent.

6.    FPS Closing Conditions.

(a)    The obligation of the Purchaser to purchase the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Purchaser:

(i)    The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase
Securities;

(ii)    The Company shall have delivered to such Purchaser a certificate
evidencing the Company’s good standing as a Cayman Islands exempted company, as
of a date within ten (10) Business Days of the Closing Date;

(iii)    The representations and warranties of the Company set forth in
Section 3 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;

 

10



--------------------------------------------------------------------------------

(iv)    The Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing;

(v)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered or threatened by or with any governmental, regulatory,
or administrative authority or any court, tribunal, or judicial, or arbitral
body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities; and

(vi)    The approval of the purchase of the Forward Purchase Securities by the
investment committee or the board of directors of the Purchaser.

(b)    The obligation of the Company to sell the Forward Purchase Securities at
the FPS Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPS Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Company:

(i)    The Business Combination shall be consummated substantially concurrently
with, and immediately following, the purchase of the Forward Purchase
Securities;

(ii)    The representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;

(iii)    The Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing;

(iv)    No order, writ, judgment, injunction, decree, determination, or award
shall have been entered or threatened by or with any governmental, regulatory,
or administrative authority or any court, tribunal, or judicial, or arbitral
body, and no other legal restraint or prohibition shall be in effect or
threatened, preventing the purchase by the Purchaser of the Forward Purchase
Securities; and

(v)    The approval of the purchase of the Forward Purchase Securities by the
investment committee or the board of directors of the Purchaser.

 

11



--------------------------------------------------------------------------------

7.    Termination. This Agreement may be terminated at any time prior to the FPS
Closing:

(a)    by mutual written consent of the Company and the Purchaser; or

(b)    automatically

(i)    if the IPO is not consummated on or prior to twelve months from the date
of this Agreement; or

(ii)    if the Business Combination is not consummated within 24 months from
the IPO Closing, or such later date as may be approved by the Company’s
shareholders in accordance with the Articles.

In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser in accordance with written instructions provided by the Purchaser
to the Company, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement. Section 4(a) shall survive
termination of this Agreement.

8.    General Provisions.

(a)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Avanti Acquisition Corp., C/o Maples
Corporate Services Limited, PO Box 309, Ugland House, Grand Cayman, Cayman
Islands, KY1-1104 Attn: Chief Execute Officer, email:
contact@avanti-acquisition.com, with a copy to the Company’s counsel at:
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
Christian O. Nagler, Esq., email: cnagler@kirkland.com, fax: (212) 446-4900.

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

(b)    No Finder’s Fees. Other than fees payable to the underwriters of the IPO
or any other investment bank or financial advisor who assists the Company in
sourcing targets for a Business Combination, which fees shall be the
responsibility of the Company, each party represents that it neither is nor will
be obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from

 

12



--------------------------------------------------------------------------------

any liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which the Purchaser
or any of its officers, employees or representatives is responsible. The Company
agrees to indemnify and hold harmless the Purchaser from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this transaction (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

(c)    Survival of Representations and Warranties. All of the representations
and warranties contained herein shall survive the FPS Closing.

(d)    Entire Agreement. This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of the subject matter hereof and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

(e)    Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(f)    Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written consent of the other party.
Notwithstanding the foregoing, the Purchaser may assign and delegate all or a
portion of its rights and obligations to purchase the Forward Purchase
Securities to one or more other persons upon the consent of the Company (which
consent shall not be unreasonably conditioned, withheld or delayed); provided,
however, that no consent of the Company shall be required if such assignment or
delegation is to an affiliate of Purchaser; provided, further, that no such
assignment or delegation shall relieve the Purchaser of its obligations
hereunder (including its obligation to purchase the Number of Forward Purchase
Shares and the Number of Forward Purchase Warrants hereunder) and the Company
shall be entitled to pursue all rights and remedies against the Purchaser
subject to the terms and conditions hereof.

(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

(h)    Headings. The section headings contained in this Agreement are inserted
for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

13



--------------------------------------------------------------------------------

(i)    Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

(j)    Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (ii) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (iii) hereby waive, and agree not to assert, by way of motion,
as a defense, or otherwise, in any such suit, action or proceeding, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
suit, action or proceeding is brought in an inconvenient forum, that the venue
of the suit, action or proceeding is improper or that this Agreement or the
subject matter hereof may not be enforced in or by such court.

(k)    Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

(l)    Amendments. This Agreement may not be amended, modified or waived as to
any particular provision, except with the prior written consent of the Company
and the Purchaser.

(m)    Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided that if any
provision of this Agreement, as applied to any party hereto or to any
circumstance, is adjudged by a governmental authority, arbitrator, or mediator
not to be enforceable in accordance with its terms, the parties hereto agree
that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

(n)    Expenses. Each of the Company and the Purchaser will be responsible for
payment of its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The Company
shall be responsible for the fees of its transfer agent; stamp taxes and all of
The Depository Trust Company’s fees associated with the issuance and resale of
the Forward Purchase Securities and the securities issuable upon conversion or
exercise of the Forward Purchase Securities.

(o)    Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation

 

14



--------------------------------------------------------------------------------

arises, this Agreement will be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof will arise favoring or disfavoring
any party hereto because of the authorship of any provision of this Agreement.
Any reference to any federal, state, local, or foreign law will be deemed also
to refer to law as amended and all rules and regulations promulgated thereunder,
unless the context requires otherwise. The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party hereto has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

(p)    Waiver. No waiver by any party hereto of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

(q)    Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.

(r)    Specific Performance. The Purchaser agrees that irreparable damage may
occur in the event any provision of this Agreement was not performed by the
Purchaser in accordance with the terms hereof and that the Company shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

PURCHASER:

 

AVANTI ACQUISITION SCSP

 

By:  

/s/ Bjorn Schuurmans

Name:   BJORN SHUURMANS Title:   Class B Manager of Avanti   Acquisition GP S.a
r.l. as General   Partner of Avanti Acquisition SCSp By:  

/s/ Johann Dumas

Name:   JOHANN DUMAS Title:   Class A Manager of Avanti   Acquisition GP S.a
r.l. as General   Partner of Avanti Acquisition SCSp

Address for Notices:

Avanti Acquisition SCSp

5, avenue Gaston Diderich

L-1420 Luxembourg

Grand Duchy of Luxembourg

Attention: Board of Directors

Email:      contact@avanti-acquisition.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attn:    Christian O. Nagler

COMPANY:

 

AVANTI ACQUISITION CORP.

 

By:  

/s/ Johann Dumas

Name:   Johann Dumas Title:   CFO

[Signature Page to Forward Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Amended and Restated Memorandum and Articles of Association of the
Company

See attached.